DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application is in response to the Preliminary Amendment filed 10/8/2020.
Claims 1-12 are amended. Claims 13-17 are new.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/8/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, and 10-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kamibayashi et al. (DE 112007000364; IDS).
In claim 1, Kamibayashi discloses (Fig. 1-43) an electric machine ([0006]) comprising at least one winding (10) including: at least one conductor (1) and electrical insulation for insulating (2) one or more windings (10) of the at least one winding (10); conductors (1), in which the electrical insulation (2) is formed with a metal oxide ([0267; 0332]), or a combination thereof.
In claim 2, Kamibayashi discloses wherein the at least one winding (10) comprises at least one strand (3; Fig. 41B) having at least one conductor (1).
In claim 3, Kamibayashi discloses wherein the at least one winding (10) includes the conductors (1), and wherein the metal oxide comprises aluminum ([0267; 0332]).
In claim 4, Kamibayashi discloses wherein the conductors have a triangular, quadrangular, or hexagonal cross-section ([0330; 0340]).
In claim 5, Kamibayashi discloses wherein the electrical insulation (2) is formed with metal with a surface layer with the metal oxide ([0267; 0332]).
In claim 7, Kamibayashi discloses a sheath (7; Fig. 22) with the metal oxide [0215-0216; 0267; 0332]).
In claim 10, Kamibayashi discloses wherein the at least one strand (3), the sheath (7), or the at least one strand (3) and the sheath (7) have a cross-sectional contour that corresponds to a contour (contour of the slot; Fig. 42B, 43B) of the electric machine.
In claim 11, Kamibayashi discloses (Fig. 1-43) a method for producing an electric machine ([0006]) having at least one winding (10) with at least one conductor (1), the method comprising: metallizing the at least one winding (10); the at least one conductor (1), or the at least one winding (10) and the at least one conductor (1) with metal; and oxidizing the metal ([0267; 0332]).
In claim 12, Kamibayashi discloses an aircraft comprising: an electric machine ([0010]; NOTE) comprising: at least one winding including: at least one conductor and electrical insulation for insulating one or more windings of the at least one winding; conductors, in which the electrical insulation is formed with a metal oxide; or a combination thereof.
NOTE: During examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether or not the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim. See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963) (The claims were directed to a core member for hair curlers and a process of making a core member for hair curlers. The court held that the intended use of hair curling was of no significance to the structure and process of making.); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962) (statement of intended use in an apparatus claim did not distinguish over the prior art apparatus). To satisfy an intended use limitation which is limiting, a prior art structure which is capable of performing the intended use as recited in the preamble meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (anticipation rejection affirmed based on Board’s factual finding that the reference dispenser (a spout disclosed as useful for purposes such as dispensing oil from an oil can) would be capable of dispensing popcorn in the manner set forth in appellant’s claim 1 (a dispensing top for dispensing popcorn in a specified manner)) and cases cited therein. See also MPEP § 2112 - MPEP § 2112.02.
In claim 13, Kamibayashi discloses wherein the aircraft is an electric aircraft or a hybrid-electric aircraft ([0010]).
In claim 14, Kamibayashi discloses wherein the at least one conductor (1) includes two or more conductors (1; Fig. 22, 41B)
In claim 15, Kamibayashi discloses wherein the conductors have a rectangular cross-section ([0330; 0340]).
In claim 16, Kamibayashi discloses wherein the sheath is a tube or hose (7) with the metal oxide ([0215-0216; 0267; 0332]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kamibayashi et al. (DE 112007000364; IDS) in view of Anders et al. (US 2003/0001441; IDS).
In claim 8, Kamibayashi teaches the machine of claim 7, with the exception of a cooling circuit with a coolant path, wherein the sheath forms part of the coolant path.
However Anders teaches (Fig. 3-5) a cooling circuit (318, 320) with a coolant path (320), wherein the sheath (318) forms part of the coolant path (320).
Therefore in view of Anders, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the machine of Kamibayashi to have a cooling circuit with a coolant path, wherein the sheath forms part of the coolant path, in order to cool the conductor (Anders; [0037]).
Allowable Subject Matter
Claims 6, 9, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The cited prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the dependent claim(s), in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in the dependent claim(s) with the allowable feature being: 
Claim 6: “wherein the insulation is formed with plastic material with a surface layer with the metal oxide.”
Claim 17: “wherein the sheath is a shrink hose with the metal oxide.”
The examiner found no prior art satisfies all above conditions by itself or as combined during the prosecution period.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bortolato et al. (US 2022/0144112) teaches a charging cable including a cooling circuit disposed within a sheath for cooling conductors.
Bodla et al. (US 2022/0069654) teaches an electric machine including a winding housed in core slots and having a tube defining a channel.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAD H JOHNSON whose telephone number is (571)272-1231. The examiner can normally be reached 9:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RASHAD H. JOHNSON
Examiner
Art Unit 2832



/RASHAD H JOHNSON/Examiner, Art Unit 2832